[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT  OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                                                     MARCH 29, 2011
                                      No. 10-13452                     JOHN LEY
                                  Non-Argument Calendar                 CLERK
                                ________________________

                                  Agency No. A094-882-570


COROMOTO CATHERINE ANEZ ARAUJO,
GABRIEL JOSUE CUETO SANCHEZ,

lllllllllllllllllllll                                                       Petitioners,

                                            versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                      Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (March 29, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Coromoto Catherine Anez Araujo and her son, Gabriel Josue Cueto

Sanchez, natives and citizens of Venezuela, petition for review of the denial of

Araujo’s application for asylum and withholding of removal under the

Immigration and Nationality Act. 8 U.S.C. §§ 1158, 1231. The Board of

Immigration Appeals agreed with the findings of the immigration judge that

Araujo’s testimony had not been credible and she had failed to present evidence to

corroborate her testimony. We deny the petition.

      The government argues that we lack jurisdiction to review Araujo’s petition

because she did not “meaningfully challenge” the finding that she had failed to

present evidence to corroborate her testimony, but we disagree. Araujo argued

before the Board that her testimony had been consistent and credible, there was no

need for corroborating evidence, and she had presented sufficient corroborating

evidence.

      Substantial evidence supports the finding that Araujo was not credible, and

the immigration judge provided specific and cogent reasons to support that

finding. Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1344–45 (11th Cir.

2008). To obtain status as a refugee, an alien must provide “testimony [that] is

credible, is persuasive, and refers to specific facts,” 8 U.S.C. § 1158(b)(1)(B)(ii),

but Araujo’s testimony was inconsistent and implausible. Araujo gave, for

                                           2
example, three different accounts about how she had learned who destroyed the

windows in her living room: she told the Venezuelan police that she had seen

“military men (2 men with military uniforms) with guns”; she stated in her

application that she had been “told by some witnesses that two men in military

uniforms had fired several shots against [her] windows from the street”; and she

testified that a “neighbor [had] told [her] the following day [that] he had seen . . .

two men ride in a van, and one of them fired shots.” Araujo’s accounts also

differed from her brother’s testimony that, a month after the incident, Araujo

“didn’t know” who was the vandal. When asked to explain these inconsistencies,

Araujo responded that the police report contained a “mistranslation.” Although

Araujo argues that the inconsistencies in her testimony are “not . . . material,” they

did not have to relate “to the heart of [her] allegations of past persecution or fear

of future persecution,” 8 U.S.C. § 1158(b)(1)(B)(iii), to support the adverse

credibility determination. See Xia v. U.S. Att’y Gen., 608 F.3d 1233, 1239–40

(11th Cir. 2010). Araujo also argues that the Board erroneously dismissed her

appeal based on a “per se rule that [she] fail[ed] to address corroboration,” but the

Board “agreed with [the] determination” of the immigration judge that Araujo

“was not credible owing to the lack of corroboration of her claims and an

inconsistency in her submitted evidence.”

                                           3
      Araujo’s testimony was weak, which created a “greater . . . need for

corroborative evidence,” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir.

2005), that Araujo failed to provide. See 8 U.S.C. § 1158(b)(1)(B)(ii). Although

Araujo’s parents allegedly witnessed the destruction of her windows, and her

father allegedly repelled four women who attacked Araujo, and her father

allegedly answered a telephone call in which a member of the Venezuelan military

threatened her, Araujo failed to call either of her parents to testify. Araujo could

have provided corroborating testimony from her parents because, in her words, her

parents “spen[t] more time here” in the United States than in Venezuela. Araujo

likewise could have called her son, who accompanied her to the removal hearing,

to testify about the alleged attempted kidnapping of him at his school.

      “[A]dministrative findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary ,” 8 U.S.C. §

1252(b)(4)(B), and we may not reverse those findings unless “‘the record compels

a reversal,” Mohammed, 547 F.3d at 1345 (quoting Adefemi v. Ashcroft, 386 F.3d

1022, 1027 (11th Cir. 2004)). See Xia, 608 F.3d at 1239. Because Araujo’s

testimony was not credible and she failed to provide any evidence that

corroborated her allegations of persecution, substantial evidence supports the

findings that Araujo failed to prove that she suffered past persecution at the hands

                                          4
of, or had a well-founded fear of future persecution by, the Venezuelan

government. Araujo “failed to establish eligibility for asylum, [and] likewise

failed to establish eligibility for withholding of removal.” Shkambi v. U.S. Att’y

Gen., 584 F.3d 1041, 1052 (11th Cir. 2009).

      Araujo’s petition for review is DENIED.




                                         5